DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 9/2/2020.
Claims 1-10 are pending. Claims 1 and 6 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020, 5/13/2021 and 6/11/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila et al (US 2020/0304248, supported by provisional application 62/316,285) in view of Chen et al (US 2018/0014301, supported by provisional application 62/360,194).
Regarding claims 1 and 6, Lunttila discloses a method performed by a first communication device, the method comprising: 
selecting a first feedback timing to be used by a second communication device (fig. 4, fig. 5, par 41, table & par 42-45; e.g. selecting a feedback mode to be used by UE 120), if a transmission mode to be used for transmitting to the second communication device is a specific one among two or more defined transmission modes (par 37, par 45; in one example, selecting a second mode based on short TTI mode is determined; under BRI, TTI length used for data transmission to UE is interpreted as transmission mode), and otherwise selecting a second feedback timing to be used by the second communication device (par 34, par 45; in the example, selecting a first mode when legacy TTI is determined), where the second feedback timing is longer than the first feedback timing (fig. 5 & par 41, table; wherein the delay time is longer for fall-back feedback mode than the delay time for short TTI mode); and 
configuring the second communication device to use the selected feedback timing (par 53; e.g. eNB may control the UE to use the selected feedback mode), based on sending an indication of the selected feedback timing to the second communication device (par 51; e.g. the selection of the feedback mode is based on an indication from the eNB 110; also par 29).
as an alternative, based on:
if a transport block size to be used for transmitting to the second communication device is below a defined threshold (emphasis added).
However, Chen discloses:
In par 57, e.g. a transport block size (TBS) may have a maximum size restriction to provide for processing in less time; also see fig. 13 par 78; therefore, it is obvious, a feedback timing is selected based on if a TBS is not over a maximum value.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chen with the electronic system of Lunttila. One is motivated as such to restrict transmission regarding TBS that does not support reduced timing delay (Chen, par 57).
The combination of Lunttila and Chen also disclose a communication device for performing the method of claim 1, comprising transceiver circuitry and processing circuitry (Lunttila, fig. 9; e.g. radio interface and control circuitry 52). 

Regarding claims 2 and 7, Chen discloses:
wherein selecting one of the first and second feedback timings comprises selecting a first frame structure or a second frame structure, where the first and second frame structures each define a corresponding structure of radio frames par 84, reduced timing configuration may be provided for TDD frame structure; also par 112; hence selecting feedback timing may be indicated by selecting a TDD frame structure).

Regarding claims 3 and 8, Chen discloses:
sending the indication of the selected feedback timing comprises indicating the selected frame structure (par 112, par 135; e.g. indicating a HARQ parameters for the TDD subframe based on association rules and/or TDD configuration).

Regarding claims 4 and 9, Lunttila discloses:
wherein the first communication device is one of a base station of a communication network and a terminal device configured to communicate with the base station, and wherein the second communication device is the other one of the base station and the terminal device (fig. 1; e.g. eNB 110 reads on base station and UE 120 reads on a terminal device).

Regarding claims 5 and 10, Lunttila discloses:
wherein the first and second communication devices operate in a communication network and wherein the first and second frame structures par 32 & par 38; e.g. different TDD mode of operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YAOTANG WANG/           Primary Examiner, Art Unit 3619